- Provided by MZ Technologies Table of Contents Exhibit 15.1 KPMG Auditores Independentes Av. Almirante Barroso, 52 - 4º 20031-000 - Rio de Janeiro, RJ - Brasil Caixa Postal 2888 20001-970 - Rio de Janeiro, RJ - Brasil Central Tel 55 (21) 3515-9400 Fax 55 (21) 3515-9000 Internet www.kpmg.com.br To Petróleo Brasileiro S.A.Petrobras Rio de Janeiro, Brazil August 24, 2010 With respect to the registration statement on Form F-3 (333-163665), we acknowledge our awareness of the incorporation by reference therein of our report dated August 24, 2010, related to our review of interim financial information of Petróleo Brasileiro S.A.Petrobras. Pursuant to Rule 436 under the Securities Act of 1933 (the Act), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. / s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil KPMG Auditores Independentes, uma sociedade simples brasileira e firma-membro da rede KPMG de firmas-membro independentes e afiliadas à KPMG International Cooperative (KPMG International), uma entidade suíça. KPMG Auditores Independentes, a Brazilian entity and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (KPMG International), a Swiss entity.
